Exhibit 10.26
DEX ONE CORPORATION
Equity Incentive Plan
Stock Appreciation Right Agreement
[Template for Employees Other Than Executive Officers who are Senior Vice
Presidents and Above]
          Dex One Corporation, a Delaware corporation (the “Company”), hereby
grants to [___] (the “Holder”) as of [___] (the “Grant Date”), pursuant to the
terms and conditions of the Dex One Corporation Equity Incentive Plan (the
“Plan”), a stock appreciation right (the “SAR”) with respect to [___] shares of
the Company’s Common Stock, par value $0.001 per share (“Stock”), at a Base
Price of $[___] per SAR upon and subject to the restrictions, terms and
conditions set forth in the Plan and this agreement (the "Agreement”).
          1. SAR Subject to Acceptance of Agreement. The SAR shall be null and
void unless the Holder accepts this Agreement by executing it in the space
provided below and returning such original execution copy to the Company.
          2. Time and Manner of Exercise of SAR.
          2.1. Maximum Term of SAR. In no event may the SAR be exercised, in
whole or in part, after 5:00 p.m., Eastern time, on the tenth anniversary of the
Grant Date (the “Expiration Date”).
          2.2. Vesting and Exercise of SAR. Except as otherwise provided herein,
the SAR shall vest and become exercisable (i) on the first anniversary of the
Grant Date with respect to one-third of the number of shares represented by the
SAR as of the Grant Date, (ii) on the second anniversary of the Grant Date with
respect to an additional one-third of the number of shares represented by the
SAR as of the Grant Date and (iii) on the third anniversary of the Grant Date
with respect to the remaining one-third of the number of shares represented by
the SAR as of the Grant Date, provided the Holder remains continuously employed
by the Company or one of its Affiliates through such date. The SAR shall be
exercisable following a termination of the Holder’s employment according to the
following terms and conditions:
     (a) Termination as a Result of Holder’s Death, Disability or Retirement. If
the Holder’s employment with the Company terminates by reason of the Holder’s
death, Disability or Retirement, then the SAR shall be vested only to the extent
it is vested on the effective date of such termination or death and the SAR may
thereafter be exercised by the Holder or the Holder’s executor, administrator,
legal representative, guardian or similar person until and including the earlier
to occur of (i) the date which is one year after the date of such termination or
death and (ii) the Expiration Date.
     (b) Termination by the Company Other than for Cause, Death or Disability or
by the Holder Other Than Due to Retirement. If the Holder’s employment with the
Company terminates by reason of (i) the Company’s termination of the Holder’s
employment other than for Cause, death or Disability, or (ii) the Holder’s
resignation from employment other than due to Retirement, then in any such case,
the SAR shall be vested only to the extent it is vested on the effective date of
such termination of

 



--------------------------------------------------------------------------------



 



employment and the SAR may thereafter be exercised by the Holder until and
including the earlier to occur of (i) the date which is 90 days after the
effective date of the Holder’s termination of employment and (ii) the Expiration
Date.
     (c) Termination for Cause. If the Holder’s employment with the Company
terminates by reason of the Company’s termination of the Holder’s employment for
Cause, then the SAR, whether or not vested, shall terminate immediately upon
such termination of employment.
     (d) Death Following Termination. If the Holder dies during the period set
forth in Section 2.2(a) or Section 2.2(b), the SAR, to the extent vested on the
date of death, may thereafter be exercised by the Holder’s executor,
administrator, legal representative, guardian or similar person until and
including the earlier to occur of (i) the date which is one year after the date
of death and (ii) the Expiration Date.
     (e) Cause. For purposes of this SAR, “Cause” shall have the meaning set
forth in the Employment Agreement, if any, between the Company and the Holder
(the “Employment Agreement”); provided that if the Holder is not a party to an
Employment Agreement that contains such definition, then “Cause” shall mean: (i)
the Holder’s willful and continued failure substantially to perform the duties
of his or her position (other than as a result of total or partial incapacity
due to physical or mental illness), (ii) any willful act or omission by the
Holder constituting dishonesty, fraud or other malfeasance, which in any such
case is demonstrably (and, in the case of other malfeasance, materially)
injurious to the financial condition or business reputation of the Company, or
(iii) the Holder’s conviction of a felony under the laws of the United States or
any state thereof or any other jurisdiction in which the Company conducts
business which materially impairs the value of the Holder’s services to the
Company. For purposes of this definition, no act or failure to act shall be
deemed “willful” unless effected by the Holder not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the best interests of the Company.
     (f) Retirement. For purposes of this SAR, “Retirement” shall mean the
Holder’s termination of employment after attaining (i) age 55 with 10 years of
service with the Company or any of its subsidiaries or affiliates or (ii) age
65 years without regard to years of such service.
          2.3. Method of Exercise. Subject to the limitations set forth in this
Agreement, the SAR may be exercised by the Holder (1) by giving written notice
to the Company specifying the whole number of vested and exercisable shares of
Stock with respect to which the SAR is being exercised and (2) by executing such
documents as the Company may reasonably request.
          2.4. Issuance of Shares. Subject to Section 4, upon the exercise of
the SAR, in whole or in part, the Company shall issue or cause to be issued in
the Holder’s name (or such other name as is acceptable to the Company and
designated in writing by the Holder) a whole number of shares of Stock equal in
value to the excess of the Fair Market Value of one share of Stock as of the
date of exercise over the Base Price, multiplied by the number of shares of
Stock as to which the SAR is being exercised. Such issuance shall be evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such

2



--------------------------------------------------------------------------------



 



issuance, except as otherwise provided in Section 4. Prior to the issuance to
the Holder of the shares of Stock subject to the SAR, the Holder shall have no
direct or secured claim in any specific assets of the Company or in such shares
of Stock, and will have the status of a general unsecured creditor of the
Company.
          3. Transfer Restrictions and Investment Representation.
          3.1. Nontransferability of SAR. The SAR may not be transferred by the
Holder other than by will or the laws of descent and distribution or pursuant to
the designation of one or more beneficiaries on the form prescribed by the
Company. Except to the extent permitted by the foregoing sentence, the SAR may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the SAR,
the SAR and all rights hereunder shall immediately become null and void.
          3.2. Investment Representation. The Holder hereby represents and
covenants that (a) any share of Stock acquired upon the exercise of the SAR will
be acquired for investment and not with a view to the distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”), unless such acquisition has been registered under the Securities Act and
any applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Holder shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date on which the SAR is
exercised or (y) is true and correct as of the date of any sale of any such
share, as applicable. As a further condition precedent to the issuance to the
Holder of any shares of Stock subject to the SAR, the Holder shall comply with
all regulations and requirements of any regulatory authority having control of
or supervision over the issuance of the shares and, in connection therewith,
shall execute any documents which the Board shall in its sole discretion deem
necessary or advisable.
          4. Additional Terms and Conditions of SAR.
          4.1. Withholding Taxes. (a) As a condition precedent to the issuance
of the Shares upon the exercise of the SAR, the Holder shall, upon request by
the Company, pay to the Company such amount as the Company may be required,
under all applicable federal, state, local or other laws or regulations, to
withhold and pay over as income or other withholding taxes (the “Required Tax
Payments”) with respect to such exercise of the SAR. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder.
          (b) The Holder may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company, (2) delivery to the Company (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Stock having an aggregate Fair Market Value, determined as of the date
on which such withholding obligation arises (the “Tax Date”), equal to the
Required Tax Payments, (3) authorizing the Company to withhold whole shares of

3



--------------------------------------------------------------------------------



 



Stock which would otherwise be issued to the Holder having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments
or (4) any combination of (1), (2) and (3). Shares of Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Stock which would be required
to satisfy any such obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Holder. No shares of Stock shall be issued until
the Required Tax Payments have been satisfied in full.
          4.2. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the SAR and the Base
Price shall be equitably adjusted by the Committee, such adjustment to be made
in accordance with Section 409A of the Code. If any adjustment would result in a
fractional security being subject to the SAR, the Company shall pay the Holder
in connection with the first exercise, in whole or part, occurring after such
adjustment, an amount in cash determined by multiplying (i) such fraction
(rounded to the nearest hundredth) by (ii) the excess, if any, of (A) the Fair
Market Value of such security on such date over (B) the Base Price of the SAR.
The decision of the Committee regarding any such adjustment and the Fair Market
Value of any fractional security shall be final, binding and conclusive.
          4.3. Change in Control. Upon a Change in Control, the SAR, to the
extent it is then outstanding, shall be subject to Section 5.8 of the Plan.
          4.4. Compliance with Applicable Law. The SAR is subject to the
condition that if the listing, registration or qualification of the shares of
Stock subject to the SAR upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the issuance
of shares hereunder, the shares of Stock subject to the SAR shall not be issued,
in whole or in part, unless such listing, registration, qualification, consent,
approval or other action shall have been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.
          4.5. SAR Confers No Rights as Shareholder. The Holder shall not be
entitled to any privileges of ownership with respect to shares of Stock subject
to the SAR unless and until such shares are issued upon the exercise of the SAR,
in whole or in part, and the Holder becomes a shareholder of record with respect
to such issued shares. The Holder shall not be considered a shareholder of the
Company with respect to any such shares not so issued.
          4.6. SAR Confers No Rights to Continued Employment. In no event shall
the granting of the SAR or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued
employment by the Company or prevent or be deemed to prevent the Company from
terminating the Holder’s employment at any time, with or without Cause.
          4.7. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Holder or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.

4



--------------------------------------------------------------------------------



 



          4.8. Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Agreement shall be binding
upon the Holder and his or her heirs, executors, administrators, successors and
assigns.
          4.9. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to Dex One Corporation,
Attn. General Counsel, 1001 Winstead Drive, Cary, North Carolina 27513, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
          4.10. Governing Law. This Agreement, the SAR and all determinations
made and actions taken pursuant hereto and thereto, to the extent not governed
by the laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
          4.11. Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Holder with respect to
the subject matter hereof, and may not be modified adversely to the Holder’s
interest except by means of a writing signed by the Company and the Holder.
          4.12. Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.
          4.13. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and the Holder,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
          4.14. Counterparts. This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



            DEX ONE CORPORATION
      By:                        

Accepted this                        day of                       
                     , 20                     
                                                                         
            
[Name of Holder]

6